Exhibit 10.2

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM. THE PRINCIPAL AMOUNT REPRESENTED HEREBY AND THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO SECTION 3(A)(4) HEREOF. A PROSPECTIVE ACQUIROR HEREOF IS
ADVISED TO CONTACT THE ISSUER HEREOF AS TO THE ACTUAL OUTSTANDING PRINCIPAL
AMOUNT HEREOF.

SIPEX CORPORATION

9% SECURED NOTE WITH CONVERTIBLE INTEREST DUE JANUARY 19, 2008

No. 2006-1 U.S. $7,000,000

1. Security.

This Security is a duly authorized 9% Secured Note with convertible interest due
January 19, 2008 of Sipex Corporation, a Delaware corporation (the “Company”).
Capitalized terms used and not otherwise defined herein, shall have the
respective meanings given to those terms in Section 10 hereof.

2. Principal Amount and Interest.

(a) The Company for value received, hereby promises to pay to the order of
Rodfre Holdings LLC (“Lender”), or its registered assigns, the principal sum of
U.S. $7,000,000 (the “Principal Amount”) on January 19, 2008 (the “Final
Maturity Date”). Except as specifically set forth in this Security, the Company
does not have any right, option, or obligation to pay any portion of the
principal at any time prior to the Final Maturity Date. The Company also
undertakes to pay to the Holder, interest, at the rate of 9% per annum
(“Interest”) and payable on the Final Maturity Date. Interest shall accrue as
and from the date that the purchase price of this Security is paid by the Holder
to the Company (or to an agreed upon escrow agent, as the case may be).

On each of April 19, 2006, July 19, 2006, October 19, 2006, January 19, 2007,
April 19, 2007, July 19, 2007, October 19, 2007, and January 19, 2008, the
accrued Interest for the quarterly period ending on that date shall be
compounded and thereafter Interest shall accrue on the sum of the Principal
Amount and the amount of Interest accrued during such quarterly period and each
previous quarterly period (if any) described in this paragraph. The sum total of
the Principal Amount and the Conversion Account Balance (as defined below) shall
constitute the “Adjusted Principal Amount”.

The amount due and payable on the Final Maturity Date or on the date of any
redemption pursuant to Section 4 shall be the Adjusted Principal Amount, as
applicable, adjusted to reflect any portion of the Conversion Account Balance,
which the Holder has converted or elected to convert into Common Stock.

(b) Interest shall be computed on the basis of a 365 day year, and actual days
elapsed. Interest shall be payable in U.S. Dollars to the Holder in whose name
this Security was registered at the close of business on the Final Maturity
Date.

(c) Payment of the Principal Amount of and Interest accrued on this Security
shall be made upon the surrender of this Security to the Company, at the office
designated by the Company for delivery of notices pursuant to Section 11(a)
hereof (the “Designated Office”), in such coin or currency of the United States
of America as at the time of payment shall be legal tender for the payment of
public and private debts.

(d) Payment of the Principal Amount, and Interest, shall be made by wire
transfer of immediately available funds to the Holder entitled thereto in
accordance with the wire transfer instructions provided by the Holder to the
Company at least three Business Days prior to the Final Maturity Date.

3. Conversion.

For purposes of calculating the amount of Interest available to be converted in
accordance with this Section 3, Interest accruing under Section 2(a) (including
compounded interest) shall be credited on a daily basis to a notional account
(the “Conversion Account”). On January 19, 2007, and again on January 19, 2008
(each a “Conversion Date”), the Holder shall have the right to convert, on each
such occasion, any and all Interest then credited to the Conversion Account (the
“Conversion Account Balance”) into Common Stock of the Company. The following
terms and conditions set forth in this Section 3 shall also be applicable to the
conversion of the Conversion Account Balance.

(a) (1) Subject to compliance with applicable laws, including but not limited to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, if and to
the extent that the same may be applicable, and with the provisions of
Section 4(a)(1) and Section 5, the Holder of this Security may, as indicated in
Section 2(e) above, convert the Conversion Account Balance (or any portion
thereof) into Common Stock at the Conversion Price then in effect. The number of
shares of Common Stock into which all or any portion of the Conversion Account
Balance may be converted upon any such conversion shall be a number of shares
equal to the quotient (rounded down to the nearest whole share) obtained by
dividing (A) the then Conversion Account Balance or portion thereof being
converted by (B) the Conversion Price then in effect; provided, however, that in
no event may the Holder convert a portion of the Conversion Account Balance that
would result in the issuance of shares of Common Stock in excess of 19.9% of the
total number of shares of Common Stock outstanding immediately prior to
conversion.

Subject to the other provisions of this Agreement pertaining to adjustment of
the Conversion Price (as defined below), the rate at which the Conversion
Account Balance may be converted into Common Stock (the “Conversion Price”)
shall be equal to the VWAP of the Common Stock, for the period of twenty Trading
Days immediately preceding the Conversion Date. To convert Conversion Account
Balance or any portion thereof, the Holder hereof shall, not less than ten
(10) nor more than thirty (30) days prior to the applicable Conversion Date:
(x) send by facsimile (or otherwise deliver) a copy of the fully executed
conversion notice in the form attached as Exhibit A hereto (the “Conversion
Notice”) to the Company, and (y) pay any transfer taxes or other applicable
taxes or duties, if any, required in connection with the issuance of shares of
Common Stock in the name of someone other than the Holder. Upon receipt by the
Company of a facsimile copy of a Conversion Notice from the Holder, the Company
shall as soon as practicable, but in any event on or before the second Business
Day following the date of receipt of the Conversion Notice, send, via facsimile
(or otherwise deliver), a confirmation to the Holder and the transfer agent for
the Common Stock stating that the Conversion Notice has been received, the date
upon which the Company expects to deliver the Common Stock issuable upon such
conversion and the name and telephone number of a contact person at the Company
regarding the conversion. The Company shall not be obligated to issue shares of
Common Stock upon a conversion unless the Holder complies with the foregoing
requirements set forth in this paragraph.

On or prior to the third Business Day after any Conversion Date (the “Share
Delivery Date”), the Company shall issue and deliver to the Holder or its
nominee (x) that number of shares of Common Stock issuable upon conversion of
the portion of the Conversion Account Balance being converted and (y) if
applicable, cash in lieu of any fractional shares pursuant to Section 3(a)(5).
If the Company’s transfer agent is participating in DTC’s Fast Automated
Securities Transfer program, and so long as the certificate for the Common Stock
to be issued upon conversion of the Conversion Account Balance is not required
to bear a legend and the Holder is not then required to return such certificate
for the placement of a legend thereon and the Holder has provided the Company
with the information required by DTC relating to the DTC account of the Holder
or such Holder’s nominee, the Company shall cause its transfer agent to
electronically transmit the Common Stock issuable upon conversion of the
Conversion Account Balance to the Holder by crediting the account of the Holder
or its nominee with DTC through its Deposit Withdrawal Agent Commission system.
If the aforementioned conditions for a DTC Transfer are not satisfied, the
Company shall deliver to the Holder physical certificates representing the
Common Stock issuable upon conversion of the Conversion Account Balance.
Further, even if the aforementioned conditions to a DTC Transfer are satisfied,
the Holder may instruct the Company in writing to deliver to the Holder physical
certificates representing the Common Stock issuable upon conversion in lieu of
delivering such shares by way of DTC Transfer.

(2) The Holder, as such, is not entitled to any rights of a holder of Common
Stock until the Holder has converted all or a portion of the Conversion Account
Balance into Common Stock, and only to the extent all or a portion of the
Conversion Account Balance is deemed to have been converted into Common Stock
pursuant to this Section 3.

(3) The Conversion Account Balance shall be deemed to have been converted
immediately prior to the close of business on the Conversion Date, and at such
time the rights of the Holder of this Security as the Holder hereof shall cease
with respect to the portion of the Conversion Account Balance converted on such
Conversion Date, and the Person or Persons entitled to receive the shares of
Common Stock issuable upon conversion shall be deemed to be a stockholder of
record as of the Conversion Date.

(4) N/A.

(5) The Company will not issue fractional shares of Common Stock upon conversion
of all or a portion of the Conversion Account Balance. In lieu thereof, the
Company will pay an amount in cash for the current market value of the
fractional shares. The current market value of a fractional share shall be
determined (calculated to the nearest 1/1000th of a share) by multiplying the
Conversion Price by such fractional share and rounding the product to the
nearest whole cent.

(6) The Company shall, if the Holder so elects, deliver the Common Stock
issuable upon conversion of all or a portion of the Conversion Account Balance
to any third party designated by the Holder, subject to compliance with Sections
3(e) and 11(b) hereof.

(b) N/A.

(c) In case at any time after the date hereof:

(1) N/A.

(2) the Company shall authorize the granting to the holders of its Common Stock
generally of rights or warrants to subscribe for or purchase any shares of
capital stock of any class (or of securities convertible into shares of capital
stock of any class) or of any other rights;

(3) there shall occur any reclassification of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, a
change in par value, a change from par value to no par value or a change from no
par value to par value), or any merger, consolidation, statutory share exchange
or combination to which the Company is a party and for which approval of any
stockholders of the Company is required, or the sale, transfer or conveyance of
all or substantially all of the assets of the Company; or

(4) there shall occur the voluntary or involuntary dissolution, liquidation or
winding up of the Company;

(5) the Company shall cause to be provided to the Holder of this Security in
accordance with Section 11(a), at least 20 days (or 10 days in any case
specified in clause (1) or (2) above) prior to the applicable record or
effective date hereinafter specified, a written notice (which notice shall not
include any material non-public information) stating:

(A) the date on which a record is to be taken for the purpose of such dividend,
distribution, grant of rights or warrants, or, if a record is not to be taken,
the date as of which the holders of shares of Common Stock of record to be
entitled to such dividend, distribution, rights or warrants are to be
determined; or

(B) the date on which such reclassification, merger, consolidation, statutory
share exchange, combination, sale, transfer, conveyance, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of shares of Common Stock of record shall be
entitled to exchange their shares of Common Stock for securities, cash or other
property deliverable upon such reclassification, merger, consolidation,
statutory share exchange, sale, transfer, dissolution, liquidation or winding
up.

At any time from the date of such notice to the applicable record or effective
date on which any of the foregoing events is to occur, the Holder shall have the
right to convert the Conversion Account Balance into Common Stock, and all other
provisions of this Security pertaining to conversion of the Conversion Account
Balance on a Conversion Date shall apply mutatis mutandis to such conversion.

(d) The Company shall ensure the reservation of sufficient shares of Common
Stock to allow the conversion of the Conversion Account Balance. The Company
covenants that all shares of Common Stock that may be issued upon conversion of
the Conversion Account Balance will upon issue be free from preemptive rights
and validly issued, fully paid and nonassessable.

(e) Except as provided in the next sentence, the Company will pay any and all
taxes (other than taxes on income) and duties that may be payable in respect of
the issue or delivery of Common Stock upon conversion of the Conversion Account
Balance. The Company shall not, however, be required to pay any tax or duty that
may be payable in respect of any transfer involved in the issue and delivery of
Common Stock in a name other than that of the Holder of this Security, and no
such issue or delivery shall be made unless and until the Person requesting such
issue has paid to the Company the amount of any such tax or duty, or has
established to the reasonable satisfaction of the Company that such tax or duty
has been paid.

(f) If any of following events occur:

(1) any reclassification or change of the outstanding shares of Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination), as a
result of which holders of Common Stock shall be entitled to receive Capital
Stock, securities or other property or assets (including cash) with respect to
or in exchange for such Common Stock;

(2) any merger, consolidation, statutory share exchange or combination of the
Company with another Person as a result of which holders of Common Stock shall
be entitled to receive stock, securities or other property or assets (including
cash) with respect to or in exchange for such Common Stock; or

(3) any sale or conveyance of the properties and assets of the Company as, or
substantially as, an entirety to any other Person as a result of which holders
of Common Stock shall be entitled to receive stock, securities or other property
or assets (including cash) with respect to or in exchange for such Common Stock.

Then the Company or the successor or purchasing entity, as applicable, shall
execute with the Holder of this Security a supplemental agreement providing that
the Conversion Account Balance shall be convertible into the kind and amount of
shares of capital stock and other securities or property or assets (including
cash) that such Holder would have been entitled to receive upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance had the Conversion Account Balance been
converted into Common Stock immediately prior to such reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or conveyance
assuming the Holder, as a holder of Common Stock, did not exercise its rights of
election, if any, as to the kind or amount of securities, cash or other property
receivable upon such reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance (provided that, if the kind or
amount of securities, cash or other property receivable upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance is not the same for each of the shares of Common
Stock in respect of which such rights of election shall not have been exercised
(“Non-Electing Share”), then for the purposes of this Section 3(f) the kind and
amount of securities, cash or other property receivable upon such
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance for each Non-Electing Share shall be deemed to
be the kind and amount so receivable per share by a plurality of the
Non-Electing Shares). Such supplemental agreement shall provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 3. If, in the case of any such reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance, the stock or other securities and assets receivable thereupon by a
holder of Common Stock includes shares of stock or other securities and assets
of a person other than the successor, purchasing or transferee entity, as
applicable, in such reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance, then such supplemental
agreement shall also be executed by such other person and shall contain such
additional provisions to protect the interests of the Holder as the Board of
Directors shall reasonably consider necessary by reason of the foregoing.

The above provisions of this Section 3(f) shall apply to successive or a series
of related reclassifications, changes, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances. If this Section 3(f) applies to
any event or occurrence, then the other provisions of Section 3(b) shall not
apply to the issuance of securities pursuant to such event or occurrence,
provided that such other provisions shall continue to apply to all other
issuances.

(g) The Company (i) will effect all registrations with, and obtain all approvals
by, all governmental authorities that may be necessary under any United States
federal or state law (including the Securities Act, the Exchange Act and state
securities and Blue Sky laws) for the Common Stock issuable upon conversion of
the Conversion Account Balance to be lawfully issued and delivered as provided
herein, and thereafter publicly traded (if permissible under the Securities Act)
and qualified or listed as contemplated by clause (ii) (it being understood that
the Company shall not be required to register the Common Stock issuable on
conversion of the Conversion Account Balance under the Securities Act; and
(ii) will list the Common Stock required to be issued and delivered upon
conversion of the Conversion Account Balance within 30 calendar days after the
first anniversary of the Issuance Date, on each national securities exchange on
which outstanding Common Stock is listed or quoted at such time of such
delivery, or if the Common Stock is not then listed on any national securities
exchange, to qualify the Common Stock for quotation on the Nasdaq Stock Market
or such other inter-dealer quotation system, if any, on which the Common Stock
is then quoted.

4. Rights of the Holder upon a Change of Control and Sale of the Property;
Optional Repayment of the Note.

(a) Conversion Rights and Repayment.

(1) In the event that a Change of Control or sale of the Property (as defined in
the Deed of Trust) shall occur at any time prior to the Final Maturity Date, the
Holder of this Security shall have the right, at the Holder’s option, but
subject to the provisions of Sections 4(b) and 4(c), to convert any portion of
the Conversion Account Balance into Common Stock at the Conversion Price then in
effect, on the terms and conditions of Section 3.

(2) In the event that a Change of Control or sale of the Property shall occur at
any time that this Security is outstanding the Holder of this Security shall
have the right (such right, together with the conversion rights described above
under Section 4(a)(1), the “Change of Control Right”), at the Holder’s option,
but subject to the provisions of Sections 4(b) and 4(c), to elect to require
that the Company repay the entire outstanding Principal Amount, or Adjusted
Principal Amount, as applicable, of this Security, together with the Conversion
Account Balance (for which conversion rights are not being exercised) up to, but
excluding the day on which the Change of Control or sale of the Property is
consummated.

(3) Subject to any restrictions under the terms of the Subordination Agreement,
the Company shall have the right at any time to redeem all or any portion of the
Note in accordance with the provisions of this Section 4 (an “Optional
Repayment”).

(b) No sooner than 15 days nor later than 10 days prior to the expected date of
consummation of a Change of Control, sale of the Property or Optional Repayment,
but in no event prior to the public announcement of such Change of Control if
applicable, the Company shall deliver written notice thereof via facsimile and
overnight courier to the Holder (a “Change of Control Notice” or “Sale of
Property Notice” or “Optional Repayment Notice”, as the case may be). The Change
of Control Notice or Sale of Property Notice or Optional Repayment Notice shall
include a form of Conversion Notice and a form of Notice of Election to Require
Repayment, if applicable, to be completed by the Holder and delivered to the
Company pursuant to this Section 4(b), and shall state the following:

(1) that it is a Change of Control Notice or Sale of Property Notice or an
Optional Repayment Notice pursuant to this Section 4;

(2) the events causing the Change of Control or sale of the Property and the
expected date of such Change of Control or sale of the Property, or the expected
date and amount of the proposed Optional Repayment; and

(3) the procedures with which such Holder must comply to exercise its right to
have the Conversion Account Balance converted and/or this Security repurchased
pursuant to Section 4(a), including the date by which the completed Conversion
Notice or Notice of Election to Require Repayment and this Security must be
delivered to the Company in order to have the Conversion Account Balance
converted or this Security redeemed by the Company pursuant to Section 4(a), the
address for delivery, the Conversion Price then in effect and any adjustments
thereto, the amount of accrued and unpaid interest thereon as of the expected
date of consummation of such Change of Control or sale of the Property, and that
this Security as to which a Conversion Notice has been given may be converted.

No failure by the Company to give the foregoing Change of Control Notice or Sale
of the Property Notice or Optional Repayment Notice shall limit the Holder’s
right to exercise its rights pursuant to Section 4(a).

(c) To exercise a Change of Control Right pursuant to Section 4(a), a Holder
must deliver to the Company, at its Designated Office on or prior to the close
of business on the Business Day prior to the date on which the Change of Control
or sale of the Property is consummated, the following:

(1) a completed Conversion Notice, the form of which is contained in Exhibit A
hereto, and/or a completed Notice of Election to Require Repayment, the form of
which is contained in Exhibit B hereto; and

(2) this Security, with, if the Company so requires, due endorsement by, or a
written instrument of transfer, in form satisfactory to the Company duly
executed by, the Holder or such Holder’s attorney duly authorized in writing.

In the event an a Sale of the Property Notice or an Optional Repayment Notice is
given, the Holder shall deliver this Security into any escrow established by the
Company in connection with the sale of the Property. If the Optional Repayment
occurs other than in connection with the sale of the Property, the Holder shall
deliver this Security to the Company for cancellation if paid in full or
reduction and reissuance if redeemed in part.

(d) In the event that the Holder becomes entitled to convert the Conversion
Account Balance pursuant to this Section 4, the Conversion Price shall be the
VWAP for the Company’s Common Stock for the twenty (20) Trading Days immediately
preceding the announcement by the Company of the change of control, or in the
case of the sale of the Property, the VWAP for the Company’s Common Stock for
the twenty (20) Trading Days immediately preceding the closing date of the sale
transaction, or in the case of an Optional Repayment, the VWAP for the Company’s
Common Stock for the twenty (20) Trading Days immediately preceding the date of
the Optional Repayment.

5. Veto Right. Until full repayment of this Security, the Company shall not
without the Holder’s prior written consent, which shall be subject to the
Holder’s sole discretion, sell the Property for a purchase price that is less
than the Principal Amount of this Security, plus the Conversion Account Balance.

5.1 Option to Purchase: As and from the Final Maturity Date, and until repayment
in full of this Security, unless the Property has been previously sold, the
Holder shall have an option to purchase the Property, at the then fair market
value, as determined by a board of three appraisers, one of which will be
nominated by each party, and the third to be nominated by the two parties’
nominees. Each appraiser shall have experience in the real estate market where
the Property is located and in the type of property represented by the Property.
In such event, the fair market value shall be the average of the three values
arrived at by the three appraisers. However, if the lowest and/or highest value
differs from the middle value by more than 15%, and the other value is within
15% of the middle value, the fair market value shall be the average of the two
values that are within 15% of one another. If the Holder exercises such option,
the Company shall lease the Property from the Holder, on a “triple net” basis,
at a rate equal to the fair market rental value of the Property, for a term of
at least three years.

6. Covenants of the Company.

(a) The Company covenants and agrees that it will duly and punctually pay or
cause to be paid the Principal Amount, and the interest accrued thereon at the
times and in the manner provided for herein.

(b) Unless otherwise permitted herein, the Company will do or cause to be done
all things necessary to preserve and keep in full force and effect its existence
and the rights (charter and statutory) of the Company and each of its
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right with respect to a Subsidiary if the Company shall
determine in good faith that the preservation thereof is no longer desirable in
the conduct of the business of the Company and its Subsidiaries as a whole and
that the loss thereof is not disadvantageous in any material respect to the
Holder.

(c) The Company covenants and agrees that it shall, at all times during the term
hereof and until the Final Maturity Date:

(i) provide the Holder, within one (1) business day of the release of same to
Silicon Valley Bank, with a copy of any certificate issued by the Company in
respect of its compliance with financial covenants including, but not limited
to, any underlying financial ratios and compliance calculations; and

(ii) within one (1) business day of acquiring knowledge of a default under any
material contract or of circumstances that may result in material adverse
changes to the Company’s financial position, the Company shall notify the
Holder, in writing, of the specific nature of such default and/or circumstances
and of the expected impact of same upon the Company.

(d) The Company and its Affiliates, shall not, without the prior approval of the
Holder, which may be withheld at the Holder’s discretion acting reasonably and
in good faith, enter into any contracts or agreements, or subscribe any
obligations, the result of which would be to increase existing Indebtedness, or
create new Indebtedness and/or charge, mortgage or otherwise encumber the
Property (as defined in the Deed of Trust being entered into concurrently
herewith).

7. Events of Default.

(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order;

(1) the Company defaults in the payment of the Principal Amount, and/or interest
accrued thereon, (a “Defaulted Payment”), when the same becomes due and payable;

(2) the Company fails, to perform or observe in any material respect any
material term, covenant or agreement contained in this Security, the Purchase
Agreement or the Deed of Trust and, in any case, the default continues for a
period of 15 days after written notice of such failure, requiring the Company to
remedy the same, shall have been given to the Company by the Holder or in the
event of a material breach of any representations or warranties of the Company
in this Security, the Purchase Agreement or the Deed of Trust;

(3) the Company or any Subsidiary of the Company (A) fails to make any payment
at maturity, including any grace period, in respect of any obligation for
borrowed money evidenced by an Instrument (other than this Note) in an
outstanding principal amount in excess of $1,000,000 and such failure continues
without such Indebtedness having been discharged within 15 days or (B) defaults
with respect to any Instrument, which default permits or results in the
acceleration of Indebtedness represented by such Instrument (other than this
Note) in an amount in excess of $1,000,000 without such default or acceleration
having been cured, waived, rescinded or annulled within 15 days;

(4) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company or any Subsidiary of the Company in
an involuntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or (B) a decree or
order adjudging the Company or any Subsidiary of the Company bankrupt or
insolvent, or approving as properly filed a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Company or any
Subsidiary of the Company, under any applicable U.S. federal or state law, or
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of the Company or any Subsidiary of the Company or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 30 consecutive days; or

(5) the commencement by the Company or any Subsidiary of the Company of a
voluntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company or any Subsidiary of the Company, to the entry of a decree or order for
relief in respect of the Company or any Subsidiary of the Company in an
involuntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company or any Subsidiary of the Company, or the filing by the Company or any
Subsidiary of the Company of a petition or answer or consent seeking
reorganization or relief under any applicable U.S. federal or state law, or the
consent by the Company or any Subsidiary of the Company to the filing of such
petition or to the appointment of or the taking of possession by a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Subsidiary of the Company, or the making by the Company or
any Subsidiary of the Company of an assignment for the benefit of creditors, or
the admission by the Company or any Subsidiary of the Company in writing of its
inability to pay the Company’s or any Subsidiary of the Company’s debts
generally as they become due, or the taking of corporate action by the Company
or any Subsidiary of the Company expressly in furtherance of any such action.

(6) the proposed settlement of the outstanding class action(s) against the
Company does not receive approval, either preliminary or final, from the United
States District Court for the Northern District of California, or more than
twenty percent (20%) of the class members, other than Lender and/or its
Affiliates, opt out of the proposed settlement, and/or the Company disavows or
repudiates such settlement for any reason whatsoever;

A default under clause (2) above is not an Event of Default until the Holder
notifies the Company of the default and, if applicable, the Company does not
cure such default (and such default is not waived) within the time specified in
clause (2) above after actual receipt of such notice. Any such notice must
specify the default, if applicable demand that it be remedied, and state that
such notice is a “Notice of Default”.

(b) If an Event of Default (other than an Event of Default specified in
Sections 7(a)(4), 7(a)(5) or 7(a)(6) hereof with respect to the Company) occurs
and is continuing, the Holder, by written notice to the Company, may declare due
and payable, in whole or in part, in its unfettered and absolute discretion, the
Principal Amount, as well as any interest accrued on this Security to the date
of payment. Upon a declaration of acceleration, such Principal Amount (or part
thereof, as the case may be) and accrued and unpaid interest to the date of
payment, shall be immediately due and payable.

On the occurrence and during the continuance of any Event of Default, in
addition to and without limitation of the other rights of the Holder hereunder,
all conversion rights in respect of the Conversion Account Balance shall
immediately and automatically become exercisable and the provisions of this
Security pertaining to conversion of the Conversion Account Balance on a
Conversion Date shall apply mutatis mutandis to such conversion; provided that
the Holder shall specify the date of conversion to the Company in a notice
complying with time periods specified in Section 3(a).

If an Event of Default specified in Section 7(a)(4), 7(a)(5) or 7(a)(6) occurs
with respect to the Company, the Principal Amount and accrued and unpaid
interest on this Security shall become and be immediately due and payable,
without any declaration or other act on the part of the Holder.

(c) If an Event of Default with respect to this Security occurs and is
continuing, the Holder may pursue any available remedy by proceeding at law or
in equity (including a decree of specific performance and/or other injunctive
relief) to collect the Defaulted Payment or interest or any other amount due and
payable on this Security or to enforce the performance of any provision of this
Security.

(d) Notwithstanding any other provision in this Security, the Holder of this
Security shall have the right, which is absolute and unconditional, to receive
payment of the Principal Amount and accrued interest on or after the respective
due dates, to convert the the Conversion Account Balance in accordance with
Section 3 or to bring suit for the enforcement of any such payment and/or the
right to convert the the Conversion Account Balance, and such rights shall not
be impaired or affected adversely without the consent of the Holder. Amounts set
forth or provided for herein with respect to payments, conversion and the like
(and the computation thereof) shall be the amounts to be received by the Holder
and shall not, except as expressly provided herein, be subject to any other
obligation of the Company (or the performance thereof).

(e) If the Holder of this Security has instituted any proceeding to enforce any
right or remedy under this Security and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Holder, then
and in every such case, subject to any determination in such proceeding, the
Company and the Holder shall be restored severally and respectively to their
former positions hereunder and thereafter all rights and remedies of the Holder
shall continue as though no such proceeding had been instituted.

(f) Except as otherwise provided herein, no right or remedy conferred in this
Security upon the Holder is intended to be exclusive of any other right or
remedy available to the Holder under this Security, the Purchase Agreement, and
the Deed of Trust and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or hereafter existing at law or in equity or otherwise. The assertion
or employment of any right or remedy hereunder, or otherwise, shall not prevent
the concurrent assertion or employment of any other appropriate right or remedy.

(g) The Company covenants (to the extent that it may lawfully do so) that it
will not at any time insist upon, or plead, or in any manner whatsoever claim to
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force, which may affect the covenants or the
performance of this Security; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Holder hereof, but will suffer and permit the
execution of every such power as though no such law had been enacted.

8. Consolidation, Merger, Etc.

(a) The Company shall not consolidate with or merge into any other Person or,
directly or indirectly, convey, transfer, sell or lease its properties and
assets as, or substantially as, an entirety to any Person unless:

(1) In the event that the Company shall consolidate with or merge into another
Person or convey, transfer, sell or lease its properties and assets
substantially as an entirety to any Person, the Person formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or sale, or which leases, all or substantially all of
the properties and assets of the Company shall be a corporation, partnership,
limited liability company or other business entity organized and validly
existing under the laws of the Untied States of America, any State thereof or
the District of Columbia, which shall, prior to or upon the consummation of such
transaction, expressly assume, if other than the Company, by an agreement
supplemental hereto, executed and delivered to the Holder of this Security in
form reasonably satisfactory to the Holder, the due and punctual payment of the
Principal Amount of and any interest on this Security and the performance or
observance of every covenant of this Security on the part of the Company to be
performed or observed, including without limitation the conversion rights
provided herein; and

(2) immediately after giving effect to such transaction, no Event of Default,
and no event which, after notice or lapse of time or both, would become an Event
of Default, shall have happened and be continuing.

(b) Upon any consolidation of the Company with, or merger of the Company into,
any other Person or any conveyance, transfer, sale or lease of all or
substantially all of the properties and assets of the Company in accordance with
Section 8(a), the successor Person formed by such consolidation or into which
the Company is merged or to which such conveyance, transfer, sale or lease is
made shall succeed to, and be substituted for, and may exercise every right and
power of, the Company under this Security with the same effect as if such
successor Person had been named as the Company herein, and thereafter, except in
the case of a lease, the predecessor Person shall be relieved of all obligations
and covenants under this Security.

9. Security Interest. The Company covenants and agrees that this Security as
well as any replacement Security or other instrument issued in complete or
partial replacement hereof shall be secured by the Deed of Trust.

10. Definitions. Unless otherwise defined in this Security, the following
capitalized terms shall have the following respective meanings when used herein:

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Board of Directors” means the board of directors of the Company or any
authorized committee of the board of directors.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which the banking institutions in the State of New York are
authorized or obligated by law or executive order to close or be closed.

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) equity of such Person, but excluding any debt securities
convertible into such equity.

A “Change of Control” shall be deemed to have occurred if any of the following
occurs after the date hereof:

(1) the consolidation, merger or other business combination (including, without
limitation, a reorganization or recapitalization) of the Company with or into
another Person (other than (A) a consolidation, merger or other business
combination (including, without limitation, reorganization or recapitalization)
in which holders of the Company’s voting power immediately prior to the
transaction continue after the transaction to hold, directly or indirectly, the
voting power of the surviving entity or entities necessary to elect a majority
of the members of the board of directors (or their equivalent if other than a
corporation) of such entity or entities, or (B) pursuant to a migratory merger
effected solely for the purpose of changing the jurisdiction of incorporation of
the Company);

(2) the sale or transfer of all or substantially all of the Company’s assets; or

(3) the consummation of a purchase, tender or exchange offer made to and
accepted by the holders of more than 50% of the outstanding shares of Common
Stock (other than a purchase or tender or exchange offer made by the Company or
any of its subsidiaries that does not result in the transaction constituting a
“Rule 13e-3 transaction” for purposes of Rule 13e-3 under the Exchange Act).

“Closing Date” means the date of the closing of the purchase and sale of this
Security pursuant to the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Securities and Exchange Act
of 1934, as amended, or the Securities Act, whichever is the relevant statute
for the particular purpose.

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company.

“Convertible Securities” shall mean any evidences of indebtedness, shares (other
than Common Stock) or other securities convertible into or exchangeable for
Common Stock.

“Deed of Trust” means the Deed of Trust dated as of January 19, 2006 entered
into between the Company and the initial holder of this Security, creating a
first ranking mortgage interest in and to the real property owned by the
Company.

“Defaulted Payment” has the meaning set forth in Section 7(a)(1) hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder.

“fair market value” shall, except as otherwise specifically defined elsewhere,
mean, if there is a current market for the asset, debt or transaction in
question, the amount that a willing buyer would pay a willing seller in an arm’s
length transaction or, in the absence of a current market value for such asset,
debt or transaction, the amount determined in good faith by an independent third
party jointly selected by the Holder and the Company.

“Final Maturity Date” has the meaning set forth in Section 2(a) hereof.

“Holder” means the person in whose name this Security is registered on the Note
Register.

“Indebtedness” means, with respect to any Person, at any date of determination
(without duplication):

(a) all obligations and other liabilities (contingent or otherwise) of such
Person for borrowed money (including obligations of the Company in respect of
overdrafts, foreign exchange contracts, currency exchange agreements, interest
rate protection agreements, and any loans or advances from banks, whether or not
evidenced by notes or similar instruments) or evidenced by bonds, debentures,
notes or similar instruments (whether or not the recourse of the lender is to
the whole of the assets of such Person or to only a portion thereof),

(b) all reimbursement obligations and other liabilities (contingent or
otherwise) of such Person with respect to letters of credit, bank guarantees or
bankers’ acceptances,

(c) all obligations and liabilities (contingent or otherwise) in respect of
leases of such Person required, in conformity with generally accepted accounting
principles, to be accounted for as capitalized lease obligations on the balance
sheet of such Person,

(d) all obligations of such Person (contingent or otherwise) with respect to an
interest rate swap, cap or collar agreement or other similar instrument or
agreement,

(e) all direct or indirect guaranties or similar agreements by such Person in
respect of any obligations or liabilities (contingent or otherwise) of such
Person to purchase or otherwise acquire or otherwise assure a creditor against
loss in respect of, indebtedness, obligations or liabilities of another Person
of the kind described in clauses (a) through (d),

(f) any indebtedness or other obligations described in clauses (a) through
(e) secured by any mortgage, pledge, lien or other encumbrance existing on
property which is owned or held by such Person, regardless of whether the
indebtedness or other obligation secured thereby shall have been assumed by such
Person and

(g) any indebtedness or other obligation resulting from “off-balance” sheet
financing, or any such transaction; and

(h) any and all deferrals, renewals, extensions and refunding of, or amendments,
modifications or supplements to, any indebtedness, obligation or liability of
the kind described in clauses (a) through (g).

(i) any partnership obligations of such Person, of the kind described in clauses
(a) through (h).

“Instrument” means any bond, debenture, note or similar instrument.

“Note Register” means the register or other ledger maintained by the Company
that records the record owners of this Security.

“Person” or “person” shall mean and include an individual, a partnership, a
corporation (including a business trust), a joint stock company, a limited
liability company, an unincorporated association, a joint venture or other
entity or a governmental authority.

“Purchase Agreement” means the Securities Purchase Agreement entered into
between the Company and the initial holder of this Security relating to the sale
and purchase of this Security.

“Security” means this Convertible Secured Note, as amended, replaced, or
supplemented from time to time, initially issued on January 19, 2006.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” has the meaning set forth in Section 3(a)(1) hereof.

“Subordination Agreement” means the Subordination Agreement, dated as of
January 19, 2005, among Silicon Valley Bank, the Holder and the Company.

“Subsidiary” means, in respect of any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Trading Day” means, with respect to any security, a day during which trading in
the security generally occurs on the Nasdaq Stock Market or, if the security is
not quoted on the Nasdaq Stock Market, on the principal other national or
regional securities exchange on which the security then is listed or, if the
security is not listed on a national or regional securities exchange, on the
principal other market on which the security is then traded; provided, however,
that “Trading Day” shall not include any day during which trading in the
security is suspended for more than three hours between 9:30 a.m. (New York
time) and 4:00 p.m. (New York time).

“Voting Stock” of a Person means all classes of Capital Stock or other interests
(including partnership interests) of such Person then outstanding and normally
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof.

“VWAP” means, for any period, the aggregate dollar amount of all trades of the
Common Stock during such period divided by the number of shares of the Common
Stock traded during such period as reported by the Nasdaq Stock Market (the
“NSM”) or, if the Common Stock is not quoted on the NSM, by the principal
national securities exchange on which the Common Stock is listed or admitted to
trading or, if the Common Stock is not quoted on the NSM or listed or admitted
to trading on any national securities exchange, by the OTC Bulletin Board or the
Pink Sheets, LLC, or a similar generally accepted reporting service.

11. Miscellaneous.

(a) The Company will give prompt written notice to the Holder of this Security
of any change in the location of the Designated Office. Any notices, consents,
waivers or other communications required or permitted to be given under the
terms of this Security must be in writing and will be deemed to have been
delivered: (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile, provided that such notice is also delivered by regular mail;
(iii) two (2) Business Days after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Sipex Corporation

233 South Hillview Drive

Milpitas, CA 95035

Telephone: (408) 934-7500

Facsimile: (408) 935-7678

Attention: Ray Wallin, Chief Financial Officer

with a copy to:

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304

Telephone: (650) 493-9300

Facsimile: (650) 493-6811

Attention: Robert G. Day

If to the Holder:

Rodfre Holding LLC
c/o Joe Prudente
Future Electronics Corp.
41 Main Street
Bolton, MA, 01740

With a copy to:

Future Electronics Inc.
237 Hymus Blvd.
Pointe Claire, Quebec
H9R 5C7
Telephone: (514) 694-7710 Ext: 2986
Facsimile: (514) 694-7515
Attention: Guy Lavergne, Esq.
Associate General Counsel

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party 5 days prior to the effectiveness of such change. Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, or (C) provided by a
courier or overnight courier service shall be rebuttal evidence of personal
service, receipt by facsimile, or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(b) (1) The transfer of this Security is registrable on the Note Register upon
surrender of this Security for registration of transfer at the Designated
Office, duly endorsed by, or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company duly executed by, the Holder hereof
or such Holder’s attorney duly authorized in writing, and thereupon one or more
new Securities, of authorized denominations and for the same aggregate principal
amount, will be issued to the designated transferee or transferees. Such
Securities are issuable only in registered form without coupons in denominations
of $500,000 (or such lesser remaining amount after all possible issuances in
denominations of $500,000). No service charge shall be made for any such
registration of transfer, but the Company may require payment of a sum
sufficient to recover any tax or other governmental charge payable in connection
therewith in the event that the Holder requests that this Security or the Common
Stock issuable hereunder be issued in the name of someone other than the Holder.
Prior to due presentation of this Security for registration of transfer, the
Company and any agent of the Company may treat the Person in whose name this
Security is registered as the owner thereof for all purposes, whether or not
this Security be overdue, and neither the Company nor any such agent shall be
affected by notice to the contrary.

(2) This Security and the Common Stock issuable upon conversion of the
Conversion Account Balance have not been registered under the Securities Act, or
the securities laws of any state or other jurisdiction. Neither this Security
nor the Common Stock issuable upon conversion of the Conversion Account Balance
nor any interest or participation herein may be reoffered, sold, assigned,
transferred, pledged, encumbered or otherwise disposed of (a “Transfer”) in the
absence of such registration or unless such transaction is exempt from, or not
subject to, registration. The Holder by its acceptance of this Security or the
Common Stock issuable upon conversion of the Conversion Account Balance agrees
that it shall not offer, sell, assign, transfer, pledge, encumber or otherwise
dispose of this Security, other than for conversions pursuant to the terms
hereof, or any portion thereof or interest therein. and then (other than with
respect to a Transfer pursuant to a registration statement that is effective at
the time of such Transfer) only to (a) the Company or (b) an Affiliate of the
Holder and in the case of (b) above in which the transferor furnishes the
Company with such certifications, legal opinions or other information as the
Company may reasonably request to confirm that such transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act.

(3) Upon presentation of this Security for registration of transfer at the
Designated Office accompanied by (i) certification by the transferor that such
transfer is in compliance with the terms hereof and (ii) by a written instrument
of transfer in a form approved by the Company executed by the Holder, in person
or by the Holder’s attorney thereunto duly authorized in writing, and including
the name, address and telephone and fax numbers of the transferee and name of
the contact person of the transferee, such Security shall be transferred on the
Note Register, and a new Security of like tenor and bearing the same legends
shall be issued in the name of the transferee and sent to the transferee at the
address and c/o the contact person so indicated. Transfers and exchanges of this
Security shall be subject to such additional restrictions as are set forth in
the legends on this Security and to such additional reasonable regulations as
may be prescribed by the Company as specified in Section 11(b)(2) hereof.
Successive registrations of transfers as aforesaid may be made from time to time
as desired, and each such registration shall be noted on the Note register.

(4) Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Security, and in the case of
loss, theft or destruction, receipt of indemnity reasonably satisfactory to the
Company and upon surrender and cancellation of this Security, if mutilated, the
Company will deliver a new Security of like tenor and dated as of such
cancellation, in lieu of such Security.

(5) The Holder represents that it is an “accredited investor” within the meaning
of Rule 501(a) of the Securities Act. The Holder has been advised that this
Security and the Common Stock issuable upon conversion of the Conversion Account
Balance have not been registered under the Securities Act, or any state
securities laws and, therefore, cannot be resold unless it is registered under
the Securities Act and applicable state securities laws or unless an exemption
from such registration requirements is available. The Holder is aware that the
Company is under no obligation to effect any such registration or to file for or
comply with any exemption from registration. The Holder has not been formed
solely for the purpose of making this investment and is acquiring the Security
for its own account for investment, and not with a view to, or for resale in
connection with, the distribution thereof.

(6) Such Holder understands that:

(A) until the end of the holding period under Rule 144(k) of the Securities Act
(or any successor provision), this Security (and all securities issued in
exchange therefor or in substitution thereof, other than the shares of Common
Stock issuable upon conversion of the Conversion Account Balance, which shall
bear the legend set forth in Section 11(b)(6)(B) of this Security, if
applicable) shall bear a legend in substantially the following form:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION THEREFROM.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING
OF THE SECURITIES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH
SECURITIES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SUCH AGREEMENT. A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED
TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO
THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.

The legend set forth above shall be removed and the Company shall issue a new
Security of like tenor and aggregate principal amount, and which shall not bear
the restrictive legend required by this Section 11(b)(6)(A), (i) if, in
connection with a sale transaction, the Holder provides the Company with an
opinion of counsel reasonably acceptable to the Company to the effect that a
public sale, assignment, pledge or transfer of this Security may be made without
registration under the Securities Act, or (ii) upon expiration of the applicable
two-year holding period under Rule 144(k) of the Securities Act (or any
successor rule). The Company shall not require such opinion of counsel for the
sale of this Security in accordance with Rule 144 of the Securities Act in the
event that the Holder provides such representations that the Company shall
reasonably request confirming compliance with the requirements of Rule 144;

(B) until the end of the holding period under Rule 144(k) of the Securities Act
(or any successor provision), any stock certificate representing such shares of
Common Stock shall bear a legend in substantially the following form unless, in
the case of shares of Common Stock issued upon conversion of the Conversion
Account Balance, the Security submitted for conversion is not required to bear
the legend specified in Section 11(b)(6)(A):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION
THEREFROM.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS OF A VOTING AGREEMENT WHICH PLACES CERTAIN RESTRICTIONS ON THE VOTING
OF THE SECURITIES REPRESENTED HEREBY. ANY PERSON ACCEPTING ANY INTEREST IN SUCH
SECURITIES SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE
PROVISIONS OF SUCH AGREEMENT. A COPY OF SUCH VOTING AGREEMENT WILL BE FURNISHED
TO THE RECORD HOLDER OF THIS CERTIFICATE WITHOUT CHARGE UPON WRITTEN REQUEST TO
THE COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS.

The legend set forth above shall be removed and the Company shall issue a stock
certificate evidencing such shares of Common Stock, as the case may be, without
such legend to the holder of the stock certificate evidencing such shares of
Common Stock and upon which such legend is stamped, (i) if such shares of Common
Stock have been resold or transferred pursuant to the registration statement
contemplated by the Purchase Agreement and the registration statement was
effective at the time of such transfer, (ii) if, in connection with a sale
transaction, such holder provides the Company with an opinion of counsel
reasonably acceptable to the Company to the effect that a public sale,
assignment, pledge or transfer of the shares of Common Stock may be made without
registration under the Securities Act, or (iii) upon expiration of the
applicable two-year holding period under Rule 144(k) of the Securities Act (or
any successor rule). The Company shall not require such opinion of counsel for
the sale of such shares of Common Stock in accordance with Rule 144 of the
Securities Act, provided that the Seller provides such representations that the
Company shall reasonably request confirming compliance with the requirements of
Rule 144; and

(C) in the event Rule 144(k) as promulgated under the Securities Act (or any
successor rule) is amended to change the two-year holding period under Rule
144(k) (or the corresponding holding period under any successor rule), (i) each
reference in Sections 11(b)(6) of this Agreement to “two-year holding period”
shall be deemed for all purposes of this Agreement to be references to such
changed period, and (ii) all corresponding references in this Security shall be
deemed for all purposes to be references to the changed period, provided that
such changes shall not become effective if they are otherwise prohibited by, or
would otherwise cause a violation of, the then-applicable federal securities
laws.

(7) Neither this Security nor any term hereof may be amended or waived orally or
in writing, except that any term of this Security may be amended and the
observance of any term of this Security may be waived (either generally or in a
particular instance and either retroactively or prospectively), upon the
approval of the Company and the Holder; provided, however, that the Company may,
without the consent of the Holder, amend the Security for the purpose of (i)
surrendering any right or power conferred upon the Company, (ii) providing for
conversion rights of Holder if any reclassification or change of the Common
Stock or any consolidation, merger or sale of all or substantially all of the
Company’s assets occurs, (iii) providing for the assumption of the Company’s
obligations to the Holder in the case of a merger, consolidation, conveyance,
transfer or lease, or (iv) reducing the Conversion Price, provided that the
reduction will not adversely affect the interests of the Holder.

(c) In any case in which the date of maturity of, the date of payment of any
interest on this Security will not be a Business Day, then payment of such
interest on or Principal Amount of this Security need not be made on such date,
but may be made on the next succeeding Business Day with the same force and
effect as if made on such date of maturity or date of payment, as the case may
be, and no interest shall accrue for the period from and after such date.

(d) In the case of a dispute as to the determination of the Closing Price, the
Conversion Price, the fair market value of assets (other than cash or
securities), or the arithmetic calculation of any shares of Common Stock to be
issued hereunder, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one Business Day from the
manifestation of such dispute to the Holder. If the Company and the Holder are
unable to agree upon such determination or calculation of the Closing Price, the
Conversion Price or the fair market value of assets (other than cash or
securities), or the arithmetic calculation of any shares of Common Stock to be
issued hereunder, as the case may be, within one Business Day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within 10 Business Days, submit via facsimile (a) the disputed
determination of Closing Price, the Conversion Price or the fair market value of
assets (other than cash or securities) to an independent, reputable investment
bank selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of any shares of Common Stock to be issued hereunder to
the Company’s independent, outside accountant. The Company shall make reasonable
efforts to cause the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than 15 Business Days from the date it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The fees and expenses of the accountant or
investment bank, as the case may be, shall be paid by the party whose
calculation or determination is, on a percentage basis, the least closest to
that determined by the accountant or investment bank; provided, however, that if
each of the amounts originally determined or calculated by the Company and the
Holder are at least equal to 80% of the amount calculated or determined by the
accountant or investment bank but not more than 120% of the amount calculated or
determined by the accountant or investment bank, then the Company and the Holder
will each pay one half of the fees and expenses of such accountant or investment
bank.

(e) If (a) this Security is placed in the hands of an attorney for collection or
enforcement or is collected or enforced through any legal proceeding or the
Holder otherwise takes action to collect amounts due under this Security or to
enforce the provisions of this Security or (b) there occurs any bankruptcy,
reorganization, receivership of the Company or other proceedings affecting
Company creditors’ rights and involving a claim under this Security, then the
Company shall pay the reasonable costs incurred by the Holder for such
collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including but not limited to
reasonable attorneys fees and disbursements.

(f) THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA.

[Remainder of page intentionally left blank.]

1 IN WITNESS WHEREOF, the Company has caused this Security to be duly executed.

Dated: January 19, 2006

 
 
SIPEX CORPORATION
 
 
By: /s/ Clyde R. Wallin
 
 
Name: Clyde R. Wallin
 
 
Title: Sr. VP Finance & CFO
 
 
RODFRE HOLDINGS LLC
 
 
By: /s/ Joseph Prudente
 
 
Name: Joseph Prudente
 
 
Title: Director
 

2

EXHIBIT A

CONVERSION NOTICE

The undersigned holder of this Security hereby irrevocably exercises the
conversion rights granted pursuant to this Security and does hereby convert the
amount of the Conversion Account Balance below designated, into Common Stock in
accordance with the terms of this Security, and directs that such shares, be
delivered to and be registered in the name of the undersigned unless a different
name has been indicated below. If shares of Common Stock are to be registered in
the name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto.

Dated:

RODFRE HOLDINGS LLC

By:
Name:      
Title:      


If shares are to be registered in the name of a Person other than the holder,
please print such Person’s name and address:

Name

Address

Social Security or other Taxpayer Identification Number, if any

Amount of accrued interest: $     

3

EXHIBIT B

NOTICE OF ELECTION TO REQUIRE REPAYMENT

Pursuant to Section 4(a)(2) of the this 9% Convertible Secured Note Due 2008
dated January19, 2006 of Sipex Corporation (the “Security”), the undersigned
holder of this Security hereby irrevocably exercises the option to require
redemption and repayment of the principal amount of this Security, together with
all accrued interest thereon for which conversion rights have not been
exercised, on the day on which the Change of Control (as defined in this
Security) is consummated and directs that such check for such payment be
delivered to the undersigned unless a different name has been indicated below.

Dated:

RODFRE HOLDINGS LLC

By:
Name:      
Title:      


If a check is to be delivered in the name of a Person other than the holder,
please print such Person’s name and address:

Name

Address

Social Security or other Taxpayer Identification Number, if any

4